                   Case 13-50530-CSS    Doc 817     Filed 02/08/21     Page 1 of 2




Citizens Bank Center
919 N. Market Street
Suite 300
Wilmington, DE 19899-2323
Tel (302) 654-7444 Fax (302) 656-8920
www.foxrothschild.com


SETH A. NIEDERMAN
Direct No: 302.622.4238
Email: SNiederman@FoxRothschild.com



February 8, 2021
BY ELECTRONIC MAIL AND ECF

The Honorable Christopher S. Sontchi
Chief United States Bankruptcy Judge
District of Delaware
824 North Market Street, 5th Floor
Wilmington, Delaware 19801

Re:       In re: ASHINC Corporation, et al., Case No. 12-11564 (CSS)
          ASHINC Corporation v. AMMC VIII, Limited, et al., Adv. Proc. No. 12-50947 (CSS),
          Official Committee of Unsecured Creditors of Allied Systems Holdings, Inc. v. Yucaipa
          American Alliance Fund I, L.P., et al., Adv. Proc. No. 13-50530 (CSS) and BDCM
          Opportunity Fund II, LP, et al. v. Yucaipa American Alliance Fund I, L.P., et al.,
          Adv. Proc. No. 14-50971 (CSS)


Dear Judge Sontchi:

        Together with Joseph Hage Aaronson LLC and Zaiger LLC, this firm represents
Catherine E. Youngman, as the Litigation Trustee for ASHINC Corporation and related debtors
(the “Trustee”), in connection with the above-referenced Adversary Proceedings. Pursuant to
the Order dated June 25, 2020, we respectfully submit this status report on behalf of the Trustee.
This status report supplements the earlier reports submitted to the Court by both the Trustee and
the Unsecured Creditors’ Committee, which are incorporated by reference herein.1



1
        Unless otherwise defined, all capitalized terms herein shall have the same meaning as in
the prior status reports.




773770\01906\119389036.v1
               Case 13-50530-CSS       Doc 817     Filed 02/08/21    Page 2 of 2




The Honorable Christopher S. Sontchi
United States Bankruptcy Court
February 8, 2021
Page 2


       Fact discovery closed on July 26, 2019, and expert discovery closed on January 10, 2020.
The parties each filed summary judgment motions on May 1, 2020, which were fully briefed on
December 18, 2020. Oral argument took place on February 4, 2021.

       At argument, Your Honor requested that the parties submit supplemental letter briefing
addressing the impact on the parties’ cross-motions, if any, of Your Honor’s decision in In re
Maxus Energy Corp., 2019 WL 647027 (Bankr. D. Del. Feb. 15, 2019). The parties have
conferred and agreed to a mutual submission and exchange of 5-page letter briefs via email on
February 19, 2021, at 2:00 p.m. Eastern. The letter briefs will also be filed via ECF.

        We are available at the Court’s convenience should Your Honor have any questions.



                                                           Respectfully,

                                                           /s/ Seth A. Niederman
                                                           Seth A. Niederman
                                                           DE Bar No. 4588

cc (via email):
Derek C. Abbott, Esq.
John C. Massaro, Esq.
Michael R. Nestor, Esq.
Michael S. Neiburg, Esq.
Robert A. Klyman, Esq.
David L. Buchbinder, Esq.
Maurice M. Suh, Esq.
Kahn A. Scolnick, Esq.
Ian S. Hoffman, Esq.




773770\01906\119389036.v1
